Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertion of “Here, amended independent claim 1 recites in part "training one or more machine learning models of the machine learning system using the historical route data" and "determining, using the one or more machine learning models, based on machine learning training data, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times." (Emphasis added). Independent claim 14 is similarly amended” and “The Federal Circuit's TecSEC "directed to" inquiry asks "whether the claims focus on specific asserted improvements in computer capabilities or instead on a process or system that qualifies an abstract idea for which computers are invoked merely as a tool." Like the claims in TecSEC, amended independent claim 1 improves computer functionality by using the historical route data to train one or more machine learning models of the machine learning system, and then determining predicted demand for passenger requests and cargo requests for each of a plurality of future times using the one or more machine learning models. Thus, like in TecSEC, amended independent claim 1 provides an improvement to computer capabilities,” Examiner respectfully disagrees. The computer itself, such as the hardware or software functionality of the computer, is not being improved by the present claims. The present claims are generally linking the use of the judicial exception to machine learning, which is not sufficient to prove integration into a practical application. Furthermore, the present claims are not improving the field of machine learning. These findings are supported by the specification, specifically [0026, 0047], which disclose utilizing a general machine learning algorithm, “trained model,” or neural network, that perform the steps of the abstract idea. There is no particular algorithm provided by the original disclosure to convey how to perform the claimed machine learning steps. Applicant is relying on a person having ordinary skill to determine how to implement the claimed invention using machine learning. Therefore, Examiner respectfully disagrees with Applicant’s assertion that the present claims improve computer capabilities. 
Regarding Applicant’s assertion of “However, even assuming, arguendo, that the claims are directed to an abstract idea, Applicant submits that the claims are integrated into a practical application which renders the claimed subject matter patent-eligible.,” Examiner respectfully disagrees. The present claims are generally linking the use of the judicial exception to machine learning, which is not sufficient to prove integration into a practical application. The additional elements of the claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “Applicant submits that "training one or more machine learning models of the machine learning system using the historical route data" and "determining, using the one or more machine learning models, based on machine learning training data, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times" meaningfully limits the subject matter of amended independent claim 1 to a practical application that is subject-matter eligible,” Examiner respectfully disagrees. The present claims are generally linking the use of the judicial exception to machine learning, which is not sufficient to prove integration into a practical application. Furthermore, the present claims are not improving the field of machine learning. This finding is supported by the specification, specifically [0026, 0047], which disclose utilizing a general machine learning algorithm, “trained model,” or neural network, that perform the steps of the abstract idea. There is no particular algorithm provided by the original disclosure to convey how to perform the claimed machine learning steps. Applicant is relying on a person having ordinary skill to determine how to implement the claimed invention using machine learning. Therefore, Examiner respectfully disagrees with Applicant’s assertion that the present claims integrate the judicial exception into a practical application.  
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. Regarding Applicant’s assertion of “Kumar as allegedly teaching these claim elements. Kumar states at paragraph [0126] that an "approach uses machine learning to forecast fares based on historical fare and capacity data, and applies it to recent fare and capacities to arrive at assessments." However, Kumar is entirely silent as to machine learning models being trained using the historical route data, where the machine learning models are then used to determine predicted demand for passenger requests and cargo requests for each of a plurality of future times.,” Examiner has introduced the Abari reference to cure the deficiencies of Laetz. The grounds of rejection have been updated, which was necessitated by amendment. The present independent claims remain rejected under the combination of Laetz, Abari, and Kumar. See the detailed rejection below.
Regarding Applicant’s assertion of “However, Coughran is entirely silent as to an objective routing function that includes both of at least one customer convenience parameter and at least one operational efficiency parameter. Goldman and Bateman, alone or in combination, further fail to remedy the deficiencies of Coughran, because Goldman and Bateman are entirely silent as to an objective routing function that includes both of at least one customer convenience parameter and at least one operational efficiency parameter. Support for these amendments may be found in at least paragraph [0031] of Applicant's specification.,” Examiner respectfully disagrees. The combination of the teachings of both Coughran and Goldman, when incorporated into the combination with the base reference of Laetz, teach the entirety of the claim. Furthermore, both Coughran and Goldman disclose objective functions. Coughran discloses utilizing an objective function in at least Col 20 lines 28-38, Col 20 lines 39-47, and Col 21 lines 8-24. Goldman discloses utilizing an objective function in at least [0021, 0061, 0095]. See the detailed rejection below.
Regarding Applicant’s assertion of “However, Bateman is entirely silent as to a cancelation criteria being an amount of time before a start time associated with the fake request. Support for these amendments may be found in at least paragraph [00151] of Applicant's specification.,” Examiner respectfully disagrees. Examiner has introduced the teachings of Kumar to cure the deficiencies of Laetz and Abari. See the detailed rejection below.
Regarding Applicant’s assertion of “However, Rakah is entirely silent as to the selection of vehicles based on one or more diversity criteria configured to prevent substantial duplicates between ride options based on optimization criteria or weightings. Further, Goldman, Coughran, and Bateman, alone or in any combination, fail to remedy the deficiencies of Rakah, because Goldman, Coughran, and Bateman are entirely silent as to the selection of vehicles based on one or more diversity criteria configured to prevent substantial duplicates between ride options based on optimization criteria or weightings. Support for these amendments may be found in at least paragraph [0014] of Applicant's specification.,” Examiner has introduced the Gururajan reference to cure the deficiencies of the combination of Laetz, Abari, and Kumar. See the detailed rejection below. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 18-30, and 33-34 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-4, 6, 21, and 33-34 are directed to a method, claims 18-20 are directed to a system, and claims 22-30 are directed to a non-transitory computer readable medium. Therefore, claims 1-4, 6, and 18-32 are directed to patent eligible categories of invention. 
Step 2A, Prong 1: Claims 1, 18, and 22 are directed to organizing a rideshare route, constituting an abstract idea based on “Certain Methods of Organizing Human Activity.” Claim 1 recites limitations of “obtaining, historical route data for a plurality of previously- requested routes, each previously-requested route being either a passenger request or a cargo request, and associated with an origin, a destination, and a time; determining, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generating a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand; submitting the set of fake requests, with the set of actual passenger requests and cargo requests, to a vehicle selection and route determination system; determining a set of routes for a future period of time; determining available vehicle types for servicing the routes, the available vehicle types including at least one of a cargo-only vehicle, a passenger-only vehicle, and a mixed cargo and passenger vehicle; selecting vehicles, of the available vehicle types, to service the routes; automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests; and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests,” as drafted, under broadest reasonable interpretation of the claimed invention, but for the language of “by the machine learning system,” is directed to commercial or legal interactions related to marketing or sales activities or behaviors. Furthermore, the claims recite limitations directed to organizing ridesharing routes for passengers, which constitutes an abstract idea based on managing personal behavior or interactions between individuals.
Similarly, claim 18 recites limitations of “5obtain, historical route data for a plurality of previously- requested routes, each previously-requested route being either a passenger request or a cargo request, and associated with an origin, a destination, and a time; determine, based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generate, a set of fake ride requests for passenger requests and cargo requests corresponding to the predicted demand; submit the set of fake  ride requests, with the set of actual ride requests, to a vehicle selection and route determination system; determine a set of routes for a future period of time; assign the routes to vehicles, the vehicles including at least one of a cargo-only vehicle, a passenger-only vehicle, and a cargo and passenger vehicle; automatically provision an autonomous vehicle to a parking location based on the set of fake requests; and cancel, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests,” as drafted, under broadest reasonable interpretation of the claimed invention, but for the language of “by the machine learning system,” is directed to commercial or legal interactions related to marketing or sales activities or behaviors. Furthermore, the claims recite limitations directed to organizing ridesharing routes for passengers, which constitutes an abstract idea based on managing personal behavior or interactions between individuals.
Similarly, claim 22 recites limitations of “obtain, historical route data for a plurality of previously- requested routes, each previously-requested route being either a passenger request or a cargo request, and associated with an origin, a destination, and a time; determine, and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times; generate, a set of fake ride requests for passenger requests and cargo requests corresponding to the predicted demand; AMENDMENT AND RESPONSE TO NON-FINAL OFFICE ACTIONPage 6 of 19 Application Number: 17/047,431determine a set of routes for a future period of time; submit the set of fake ride requests, with the set of actual ride requests; assign the routes to vehicles, the vehicles including at least one of a cargo-only vehicle, a passenger-only vehicle, and a cargo and passenger vehicle; automatically provision an autonomous vehicle to a parking location based on the set of fake requests; and cancel, upon cancelation criteria being satisfied, the set of fake ride requests to prevent the vehicles from undertaking the set of fake ride requests,” as drafted, under broadest reasonable interpretation of the claimed invention, but for the language of “by the machine learning system,” is directed to commercial or legal interactions related to marketing or sales activities or behaviors. Furthermore, the claims recite limitations directed to organizing ridesharing routes for passengers, which constitutes an abstract idea based on managing personal behavior or interactions between individuals.
Dependent claims 2-4, 6, 19-21, 23-30, and 33-34 further narrow the abstract idea identified in the independent claims.
Step 2A, Prong 2: Claims 1, 18, and 22 do not integrate the judicial exception into a practical application. Claim 1 is directed to a “computer implemented method” within the preamble of the claim. This indicates the claims are mere instructions to implement an abstract idea on a computer. Claim 18 is directed to “at least one computing device processor; and 3a memory device including instructions that, when executed by the at least one 4computing device processor,” and “a vehicle selection and route determination system” which performs the steps of the abstract idea. This limitation is merely using a computer as a tool to perform an abstract idea. Claim 22 is directed to a non-transitory computer readable medium with instructions executed by a processor that communicates with “a vehicle selection and route determination system.” This indicates the claims are mere instructions to implement an abstract idea on a computer. See MPEP (2106.05(f)).
The independent claims include the additional elements of “obtaining, by a machine learning system,” “training one or more machine learning models of the machine learning system using the historical route data,” “determining, using the one or more machine learning models, based on machine leaning training data,” and “wherein the set of fake requests are generated by the machine learning system rather than a passenger.” These claim limitations are nothing more than generally linking to the field of “machine learning.” The recitation of machine learning within the claim, under considerations of the broadest reasonable interpretation, is merely tied to a “machine learning system.” This finding is supported by the specification, specifically [0026, 0047], which disclose utilizing a general machine learning algorithm, “trained model,” or neural network, that perform the steps of the abstract idea. There is no particular algorithm provided by the original disclosure to convey how to perform the claimed machine learning steps. Applicant is relying on a person having ordinary skill to determine how to implement the claimed invention using machine learning. There is no improvement to the field of machine learning. Therefore, this additional element, when considered both individually and in combination, is not sufficient to prove integration into a practical application. 
Furthermore, claims 1, 18, and 22 contain the limitation of “16sending, to the vehicles, computer-readable instructions regarding the respective 17assigned routes,” which is extra-solution activity. This post-solution activity defining the step of transmitting the route information to the vehicles is not sufficient to prove integration into a practical application. The additional elements of the claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application.
Furthermore, the independent claims introduce the additional element of “receiving a set of actual passenger requests and cargo requests from one or more users.” This pre-solution activity is not sufficient to prove integration into a practical application. This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving and/or sending data over a network, which is extra-solution activity.
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2-4, 6, 19-21, 23-30, and 33-34 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which does not integrate the judicial exception into a practical application. 
Step 2B: Claims 1, 18, and 22 do not contain anything significantly more than the judicial exception. The additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the computer of the preamble of claim 1, the processor and memory of claim 18, or the non-transitory computer readable medium and processor of claim 22, do not amount to significantly more than the abstract idea. These limitations merely describe implementation of the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
The independent claims include the additional elements of “obtaining, by a machine learning system,” “training one or more machine learning models of the machine learning system using the historical route data,” “determining, by the machine learning system, based on machine leaning training data,” and “wherein the set of fake requests are generated by the machine learning system rather than a passenger.” These claim limitations are nothing more than generally linking to the field of “machine learning.” The recitation of machine learning within the claim, under considerations of the broadest reasonable interpretation, is merely tied to a “machine learning system.” This finding is supported by the specification, specifically [0026, 0047], which disclose utilizing a general machine learning algorithm, “trained model,” or neural network, that perform the steps of the abstract idea. There is no particular algorithm disclosed. There is no improvement to the field of machine learning. Applicant is relying on a person having ordinary skill to determine how to implement the claimed invention using machine learning. Therefore, this additional element, when considered both individually and in combination, is not anything significantly more than the judicial exception. 
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). The independent claims recite the pre-solution activity step of “receiving a set of actual passenger requests and cargo requests from one or more users.” This pre-solution activity defining the step of gathering data in the form of actual customer requests is not sufficient to prove anything significantly more. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function.
Similarly, the independent claims recite the limitation of “16sending, to the vehicles, computer-readable instructions regarding the respective 17assigned routes,” which is extra-solution activity. This post-solution activity defining the step of transmitting the route information to the vehicles is not anything significantly more than the judicial exception. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, the extra-solution activity is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the invention are “routine and conventional.” 
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 2-4, 6, 19-21, 23-30, and 33-34 further narrow the abstract idea identified in the independent claims and do not introduce further additional elements for consideration, which is not anything significantly more than the judicial exception. 
Accordingly, claims 1-4, 6, 18-30, and 33-34 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 18, 21-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Abari et al. (US 20190197798 A1) in view of Kumar et al. (US 20200182637 A1).

Regarding claim 1, Laetz teaches a computer-implemented method, comprising: 2obtaining, by a…system ([0026-0028] teach a computerized method that performs instructions), historical route data for a plurality of previously-requested routes (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times routes and more), 
each 3previously-requested route being either a passenger request or a cargo request (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times, routes, and more, and wherein paragraph [0006] teaches the transportation services are for a passenger or cargo), 
and associated 4with an origin (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein paragraph [0030] teaches the historic routes have start points), a destination (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein paragraph [0030] teaches the historic routes have stop points), and a time (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein paragraph [0030] teaches the historic routes include time information); 
determining, using the …system ([0026-0028] teach a computerized method that performs instructions), and based at least in part upon the historical route data, predicted demand for passenger requests and cargo requests for each of a plurality of future times (paragraph [0026] teaches calculating future demand probabilities for transportation requests by location and time frames (i.e. future times), wherein paragraph [0006] teaches the transportation services are for both passengers and cargo); 
generating, by the…system ([0026-0028] teach a computerized method that performs instructions), a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand (paragraph [0035] teaches constructing a matrix to determine the probability of future service requests (i.e. fake requests), including specific trips 602 -604, wherein paragraph [0006] teaches the transportation services are for both passengers and cargo; Examiner’s Note: Examiner is interpreting the forecasted, future requests as fake requests. The broadest reasonable interpretation of the term “fake” includes a non-genuine request, which would include the forecasted, not actually requested future service requests.); 
receiving a set of actual passenger requests and cargo requests from one or more users (paragraph [0037] teaches providing vehicles within anticipatory user requests deployment instructions, which can be adjusted in response to a user request (i.e. actual), as well as in [0048] teaches a user can enter a transportation request into the system, wherein paragraph [0006] teaches the transportation services are for both passengers and cargo); 
submitting the set of fake requests, with the set of actual passenger requests and cargo requests, to a vehicle selection and route determination system (paragraph [0007] teaches the first computer system may convey complete specifications of optimum anticipatory deployment instructions to the second computer system (i.e. vehicle selection and route determination system), wherein the second computer is configured to communicate and manage the dynamic flow of the vehicles, wherein paragraph [0037] teaches providing vehicles within anticipatory user requests (i.e. fake requests) deployment instructions, which can be adjusted based on a real user request (i.e. actual), and wherein paragraph [0006] teaches the transportation services are for both passengers and cargo; see also: [0046]);
 determining a set of routes for a future period of time (paragraph [0026] teaches calculating future demand probabilities for transportation requests by location and time frames, wherein paragraph [0044] teaches the system can produce routes for said vehicles for the transportation services, and wherein paragraph [0049] teaches an optimum route and a plurality of alternative routes are produced);
 determining available vehicle types for servicing the routes, the available vehicle types including at least one of a cargo-only vehicle, a passenger-only vehicle (paragraph [0015] teaches available vehicles are anticipatorily deployed based on anticipated user requests, wherein paragraph [0032] teaches the vehicles can be mapped to determine the times and locations where they are available for use, and wherein paragraph [0006] teaches the transportation services can be for passengers or cargo); 
selecting vehicles, of the available vehicle types, to service the routes (paragraph [0037] teaches the autonomously driven vehicles can be provided with anticipatory deployment instructions so as to arrive to a single location or zone, which could include a route, wherein paragraph [0032] teaches the vehicles can be mapped to determine the times and locations where they are available for use); 
sending, to the vehicles, computer-readable instructions regarding the routes (paragraph [0037] teaches the autonomously driven vehicles can be provided with anticipatory deployment instructions so as to arrive to a single location or zone, which could include a route, including paragraph [0006] teaches the vehicle can be deployed to the certain location at a certain time for transportation of cargo and passengers).
However, Laetz does not explicitly teach a “machine learning system,” in particular obtaining, by a machine learning system, historical route data for a plurality of previously- requested routes,  training one or more machine learning models of the machine learning system using the historical route data; determining, using the one or more machine learning models generating, by the machine learning system, a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand, wherein the set of fake requests are generated by the machine learning system rather than a passenger; automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests; and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests.
From the same or similar field of endeavor, Abari teaches obtaining, by a machine learning system, historical route data for a plurality of previously- requested routes (Fig. 2 and [0025] teach the transportation management system accesses historic data associated with supply and demand for autonomous vehicles in a fleet of autonomous vehicles, wherein the historic supply and demand data may be specific to a region in which the vehicles operate, wherein [0017] teaches accessing historical supply and demand data representing past levels of ridership demand and autonomous vehicle supply that were experience by the transportation system, as well as in [0014] teaches the prediction of demand for autonomous vehicles may also be based on historic supply and demand data received from a transportation application running on various requestor computing devices and more; see also: [0013, 0034, 0039, 0041, 0062]),
 training one or more machine learning models of the machine learning system using the historical route data ([0083] teaches historical supply and demand data can be utilized to generate new or updated predicted demand models, wherein predictive models are generated and updated using machine learning, as well as in [0040] teaches the machine learning model is trained on a set of training data, as well as in [0049] teaches the training data used for the machine learning includes the availability of autonomous vehicles to fulfill ride requests during different demand periods and more, and wherein [0091] teaches the machine learning includes trained machine learning models that are training using training data, and wherein historical data includes past ride information, user ride information, general usage trends, and more; see also: [0013, 0025, 0027]); 
determining, using the one or more machine learning models ([0040] teaches the transportation system may use machine learning to generate and update a predictive model of supply and demand, wherein the model is generated using a machine learning model that is trained on a set of training data, wherein [0091] teaches the machine learning model can be an ensemble algorithm or neural network), based on machine learning training data ([0083] teaches historical supply and demand data can be utilized to generate new or updated predicted demand models, wherein predictive models are generated and updated using machine learning, as well as in [0049] teaches the training data of the machine learning model includes the availability of autonomous vehicles to fulfill ride requests during different demand periods and more, and wherein [0091] teaches the machine learning includes trained machine learning models that are training using training data, and wherein historical data includes past ride information, user ride information, general usage trends, and more; see also: [0013, 0040]), 
and based at least in part upon the historical route data ([0083] teaches historical supply and demand data can be utilized to generate new or updated predicted demand models, wherein predictive models are generated and updated using machine learning, as well as in [0049] teaches the training data of the machine learning model includes the availability of autonomous vehicles to fulfill ride requests during different demand periods and more, and wherein [0091] teaches the machine learning includes trained machine learning models that are training using training data, and wherein historical data includes past ride information, user ride information, general usage trends, and more; see also: [0013, 0040]), 
predicted demand for passenger requests and cargo requests for each of a plurality of future times ([0040] teaches generating a machine learning predictive model of supply and demand for a fleet of autonomous vehicles based on known future events, wherein the model is trained with data including known and predicted future events that are likely to affect demand, wherein [0037] teaches the transportation management system may generate a prediction of demand for autonomous vehicles in the fleet based on the initial predictive model of supply and demand and any predicted events, wherein the demand prediction includes generating respective predictions of demand for vehicles with certain characteristics and/or at certain locations within the region in which the fleet of autonomous vehicles operates, as well as in Fig. 4 and [0042] teach generating a prediction of demand for autonomous vehicles in a fleet, and wherein [0013] teaches the fleet of autonomous vehicles may be used to provide delivery services, such for delivering meals or other goods, in addition to providing transportation services to passengers, wherein the transportation system may take advantage of demand patterns for these delivery services and observations of other events that affect supply and demand for delivery services); 
generating, by the machine learning system, a set of fake requests including passenger requests and cargo requests corresponding to the predicted demand ([0040] teaches using machine learning to generate and update a predictive model of supply and demand for a fleet of autonomous vehicles, wherein the predicted demand includes a demand level and predicted duration of the predicted demand level, wherein Fig. 3 and [0037] teaches the demand prediction for autonomous vehicles in the fleet is based on the initial predictive model of supply and demand and any predicted events, wherein the demand includes generating respective predictions of demand for vehicles with certain characteristics and at certain locations, wherein [0017] teaches generating a prediction of demand for the autonomous vehicles refers to a number of predicted ride requests, as well as in [0018] teaches the predicted demand can be measured in order to determine if there is a period in which the number of autonomous vehicles available to fulfill ride requests exceeds the predicted level of demand due to the servicing of autonomous vehicles, and wherein [0013] teaches the fleet of autonomous vehicles may be used to provide delivery services, such for delivering meals or other goods, in addition to providing transportation services to passengers, wherein the transportation system may take advantage of demand patterns for these delivery services and observations of other events that affect supply and demand for delivery services),
wherein the set of fake requests are generated by the machine learning system rather than a passenger ([0040] teaches using machine learning to generate and update a predictive model of supply and demand for a fleet of autonomous vehicles, wherein the predicted demand includes a demand level and predicted duration of the predicted demand level, wherein Fig. 3 and [0037] teaches the demand prediction for autonomous vehicles in the fleet is based on the initial predictive model of supply and demand and any predicted events, wherein the demand includes generating respective predictions of demand for vehicles with certain characteristics and at certain locations, wherein [0017] teaches generating a prediction of demand for the autonomous vehicles refers to a number of predicted ride requests, as well as in [0018] teaches the predicted demand can be measured in order to determine if there is a period in which the number of autonomous vehicles available to fulfill ride requests exceeds the predicted level of demand due to the servicing of autonomous vehicles; see also: [0013]);
automatically provisioning an autonomous vehicle to a parking location based on the set of fake requests ([0020] teaches the transportation system determines that demand near a region is predicted to be high in the near term, wherein in response to this determination, the system provides instructions to the autonomous vehicle to drive to the determined prepositioning location following a route in order to return the vehicle to the pool of available vehicles to fulfill ride requests, as well as in [0051] teaches instructing the autonomous vehicles to drive to the determined locations, wherein the vehicles may be prepositioned at the determined locations prior to being returned to the pool of autonomous vehicles available to fulfill demand; see also: [0015, 0018, 0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laetz to incorporate the teachings of Abari to include obtaining, by a machine learning system, historical route data for a plurality of previously- requested routes,  training one or more machine learning models of the machine learning system using the historical route data; determining, using the one or more machine learning models teachings of Abari, one would have been able to return offline vehicles to the pool of available autonomous vehicles to fulfill ride requests based on a predicted increase in demand, thus prepositioning vehicles within a region in which the fleet is predicted to have high demand (Abari, [0020-0021]).
However, the combination of Laetz and Abari does not explicitly teach and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests.
From the same or similar field of endeavor, Kumar teaches and canceling, upon cancelation criteria being satisfied ([0155-0156] teach the reservation strategy can determine how fixed or provisional capacity is allocated to demand, wherein [0162-0164] teach the reservation strategy includes a demand forecast the is refined through baseline optimization that is supplemented with additional constraints and certainties, wherein the provisional schedule is adjusted to meet transport needs and satisfy objectives, as well as in [0157] teaches maximizing the utility of the demand served at minimal operating costs and varying constraints; see also: [0004-0006]), the set of fake requests to prevent the vehicles from undertaking the set of fake requests ([0155] teaches as demand is expressed overtime and the forecast is refreshed, increasing portions of the schedule, or route, so that the schedule can shift from a provisional schedule to a fixed schedule that is molded to the actual demand, as well as [0161-0163] teach the demand forecast is continually refined to leverage the expressed demand to the provisional schedule, wherein the schedule is increasingly adjusted from provisional to a fixed data; see also: [0004-0006, which disclose ridesharing considerations]; Examiner’s Note: Examiner is interpreting the term “canceling,” under considerations of the broadest reasonable interpretation, to simply mean removing or adjusting the schedule to remove the forecasted data as the real requests are received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz and Abari to incorporate the teachings of Kumar to include and canceling, upon cancelation criteria being satisfied, the set of fake requests to prevent the vehicles from undertaking the set of fake requests. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating the teachings of Kumar, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]).
Regarding claims 18 and 22, claim 18 and 22 recites limitations already addressed by the rejection of claim 1. Regarding claim 18, Laetz teaches a system, comprising: at least one computing device processor (paragraph [0007] teaches a computer system; Examiner’s Note: A computer system contains at least one processor.); and 3a memory device including instructions that, when executed by the at least one 4computing device processor (paragraph [0007] teaches a computer system configured to identify vehicles for anticipatory deployment; Examiner’s Note: A computer system contains at least one memory.), cause the system to. Regarding claim 22, Laetz teaches non-transitory computer-readable medium storing computer-executable instructions (Claims 10-14 teach a computer-accessible medium comprising program instructions), that when executed by at least one processor (Claims 10-14 teach a computer-accessible medium comprising program instructions, wherein the program instructions are computer-executable), cause the at least one processor to. Therefore, claims 18 and 22 are rejected as being unpatentable over Laetz in view of Abari in view of Kumar. 

1Regarding claim 2, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 1 above.
Laetz further teaches1	L	 wherein the computer-readable instructions cause the vehicles to proactively relocate to within a determined distance of an origin location for the routes (paragraph [0037] teaches the vehicle may be deployed to one location and then deployed to a different position when a change in variables causes a change in the value of potentiality of anticipated user requests, wherein the deployment adjust can be based on routing data and more, and wherein the deployment instructions are given for a given proximity of a zone).

Regarding claim 21, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 1 above.
However, Laetz does not explicitly teach the cancelation criteria includes an amount of time before a start time associated with the fake request.
From the same or similar field of endeavor, Kumar further teaches the cancelation criteria includes an amount of time before a start time associated with the fake request ([0155] teaches as demand is expressed overtime and the forecast is refreshed, increasing portions of the schedule, or route, so that the schedule can shift from a provisional schedule to a fixed schedule that is molded to the actual demand, as well as [0161-0163] teach the demand forecast is continually refined to leverage the expressed demand to the provisional schedule, wherein the schedule is increasingly adjusted from provisional to a fixed data, and wherein the process of refreshing is repeated periodically so that the schedule is optimally molded to the demand, such that the expressed demand allows increasing portions of the schedule shift from provisional to fixed, wherein [0152-0153] teach the generalized reservations and flexible schedules transition to specific reservations and itineraries at an operator determined time window prior to the departure date, and wherein [0004-0006] teach ridesharing considerations; see also: [0155-0157, 0162-0164]; Examiner’s Note: Examiner is interpreting the term “canceling,” under considerations of the broadest reasonable interpretation, to simply mean removing or adjusting the schedule to remove the forecasted data as the real requests are received.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, and Kumar to incorporate the further teachings of Kumar to include the cancelation criteria includes an amount of time before a start time associated with the fake request. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating the teachings of Kumar, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]).

1Regarding claim 23, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
	Laetz further teaches wherein a ride request of the fake ride requests is associated with one or more conditions (paragraph [0026] teaches the future demand is calculated based on preferences; see also: [0029, 0039]), 
including a preference for the passenger-only vehicle (paragraph [0026] teaches the future demand is calculated based on preferences, wherein [0048-0049] teaches the user preferences including riding alone versus sharing a ride; see also: [0029, 0039]), 
no preference regarding riding with cargo (paragraph [0026] teaches the future demand is calculated based on preferences, wherein [0048-0049] teaches the user preferences including riding alone versus sharing a ride, wherein [0002-0003] teach the ridesharing is for moving both passengers and cargo; see also: [0029, 0039]).

1Regarding claim 24, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
	However, Laetz does not explicitly teach wherein each anticipated cargo delivery is associated with cargo specifications, including at least one of an origin, a destination, size, weight, number of packages, and delivery constraints.  
	From the same or similar field of endeavor, Kumar further teaches wherein each anticipated cargo delivery is associated with cargo specifications, including at least one of size, and delivery constraints ([0155] teaches prior to receiving reservation requests, a provisional schedule can be produced that contains a provisional capacity that is allocated to the demand for shippers, as well as in  [0152-0153] and Table 13 teach the provisional itineraries and schedules are cleared as confirmed if demand crosses a threshold and capacity is available, or they can be denied if there is not sufficient capacity; see also: [0159, 0162, 0167]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, and Kumar to incorporate the further teachings of Kumar to include wherein each anticipated cargo delivery is associated with cargo specifications, including at least one of an origin, a destination, size, weight, number of packages, and delivery constraints. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating Kumar into Laetz, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]).

1Regarding claim 26, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
Laetz further teaches wherein the origin and destination are points on a route of the one or more routes (paragraph [0007] teaches the system may identify geographical areas and times to pre-deploy vehicles as passengers arrive at destinations, wherein paragraph [0030] teaches the stored transportation routes include start and stop points).  

1Regarding claim 27, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
	However, Laetz does not explicitly teach wherein the anticipated cargo deliveries for the future period of time are known prior to the future period of time.  
	From the same or similar field of endeavor, Kumar further teaches wherein the anticipated cargo deliveries for the future period of time are known prior to the future period of time ([0018-0025] teach producing flexible intermodal transportation for passengers and cargo, wherein individuals may input a reservation, as well as [0155-0156] teach the reservations can be provided to the operators closer to the day of travel, once things are past the initialization period).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, and Kumar to incorporate the further teachings of Kumar to include wherein the anticipated cargo deliveries for the future period of time are known prior to the future period of time. One would have been motivated to do so in order to create flexibility and enable more efficient matching of supply to demand by meeting travel needs through forecasting trend data to produce specific and general itineraries (Kumar, [0083]). By incorporating Kumar into Laetz, one would have been able to optimally mold the transportation schedule to the expressed demand over time, wherein the refined demand forecast improves the solution over time and reflects the committed travel reservations (Kumar, [0161-0163]).

1Regarding claim 28, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
Laetz further teaches wherein the computer- executable instructions further cause the at least one processor to: obtain historical route data for a plurality of previous cargo deliveries  (paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times routes and more, wherein paragraph [0006] teaches the vehicle can be deployed to the certain location at a certain time for transportation of cargo and passengers), and determine, based at least in part upon the historical route data, the anticipated cargo deliveries for the future period of time (paragraph [0037] teaches the autonomously driven vehicles can be provided with anticipatory deployment instructions so as to arrive to a single location or zone, which could include a route, including paragraphs [0025-0026] teach computer modeling of historic data of transportation use and behaviors, wherein the historical data includes times routes and more, wherein paragraph [0006] teaches the vehicle can be deployed to the certain location at a certain time for transportation of cargo and passengers).  

1Regarding claim 29, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
	Laetz further teaches wherein the passenger- only vehicle includes one or more vehicles of different passenger capacities (paragraph [0029] teaches determining the most effective locations and times to deploy the vehicles based on vehicle capabilities and services including vehicles of a particular size, wherein paragraph [0006] teaches the transportation services can be for passengers).  

1Regarding claim 30, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
Laetz further teaches wherein the cargo-only vehicle includes one or more vehicles of different cargo capacities (paragraph [0029] teaches determining the most effective locations and times to deploy the vehicles based on vehicle capabilities and services including vehicles of a particular size, wherein paragraph [0006] teaches the transportation services can be for cargo or passengers).  

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Abari et al. (US 20190197798 A1) in view of Kumar et al. (US 20200182637 A1) and in view of Goldman et al. (US 20190318277 A1).

1Regarding claim 3, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 1 above.
Laetz further teaches determining one or more passenger conditions associated with a passenger request 3of the predicted demand (paragraph [0026] teaches the future demand is calculated based on preferences; see also: [0029, 0039]), the one or more passenger conditions including an amount of passenger capacity (paragraph [0026] teaches the future demand is calculated based on preferences , wherein paragraph [0029] teaches the future demand forecast matrix includes vehicle capabilities and services including a preference or need for a limousine or vehicle of a particular size for a ride; see also: [0039]); determining one or more cargo conditions associated with a cargo request of the 5predicted demand (paragraph [0029] teaches the future demand forecast matrix includes vehicle capabilities and services including a preference or need for a limousine or vehicle of a particular size for a ride, wherein paragraph [0002] teaches the transportation resources can be utilized for servicing cargo and the transportation of goods).
However, Laetz does not explicitly teach 4the one or more passenger conditions including an amount of cargo capacity; and 35WO 2019/203816PCT/US2018/028124generating at least one of the set of routes based at least in part on the one or 7more passenger conditions and the one or more cargo conditions.  
From the same or similar field of endeavor, Goldman teaches the one or more passenger conditions including an amount of cargo capacity (paragraph [0021] teaches the vehicles available capacity is used to determine whether the vehicle can accept another service assignment, wherein paragraph [0024] teaches determining the amount of cargo space needed for an item); 
and 35WO 2019/203816PCT/US2018/028124generating at least one of the set of routes based at least in part on the one or 7more passenger conditions and the one or more cargo conditions (paragraph [0021] teaches determining whether or not the pre-existing route can be adjusted to include the new transportation request, wherein the vehicle service pools across different vehicles can be used to determine a plurality of service assignments (i.e. set of routes)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, and Kumar to incorporate the teachings of Goldman to include the one or more conditions including an amount of cargo capacity; and 35WO 2019/203816PCT/US2018/028124generating at least one of the set of routes based at least in part on the one or 7more passenger conditions and the one or more cargo conditions. One would have been motivated to do so in order to help determine how much capacity is left in the vehicle for another potential vehicle service based on the maximum vehicle capacity (Goldman, [0032]). By incorporating Goldman into Laetz, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]). 

1Regarding claim 25, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 22 above.
	However, Laetz does not explicitly teach wherein at least a subset of the anticipated cargo deliveries are associated with the same origin or the same destination.  
From the same or similar field of endeavor, Goldman teaches wherein at least a subset of the anticipated cargo 2deliveries are associated with the same origin or the same destination (paragraph [0043] teaches planning an improved route to concurrently address to vehicle service assignments, wherein the vehicle can arrive at the origin location and be dropped off at a given destination location, wherein the locations can either be the same or differ from one another, wherein paragraph [0027] teaches the number of potentially queued requests may have a requested type of service, such as delivery or courier, and a size/shape/type of an item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laetz, Abari, and Kumar to incorporate the teachings of Goldman to include wherein at least a subset of the anticipated cargo 2deliveries are associated with the same origin or the same destination. One would have been motivated to do so in order to identify a vehicle that is in the process of a first scheduled package delivery and can perform one or more additional rideshare services for a number of new passengers based on the number of available seats in the vehicle (Goldman, [0036]). By incorporating Goldman into Laetz, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]).

Claim 4, 6, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) Abari et al. (US 20190197798 A1) in view of Kumar et al. (US 20200182637 A1) and further in view of Coughran et al. (US 10956855 B1) in view of Goldman et al. (US 20190318277 A1).

1Regarding claims 4 and 19, the combination of Laetz, Abari, and Kumar teach all the limitations of claims 1 and 18 above.
1	Laetz further teaches wherein determining the set of routes for the 2future period of time further comprises: 3determining a set of potential routing solutions to serve the fake passenger 4and cargo requests and actual passenger and cargo requests (paragraph [0026] teaches calculating future demand probabilities for transportation requests by location and time frames, wherein paragraph [0044] teaches the system can produce routes for said vehicles for the transportation services, and wherein paragraph [0049] teaches an optimum route and a plurality of alternative routes are produced wherein paragraph [0037] teaches providing vehicles within anticipatory user requests (i.e. fake requests) deployment instructions, which can be adjusted based on a real user request (i.e. actual)).
However, Laetz does not explicitly teach 5analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions, the objective routing 7function including both of at least one customer convenience parameter and at least one operational 8efficiency parameter; processing at least a subset of the potential routing solutions using an 9optimization process to improve at least a subset of the respective quality scores; and 10determining a selected routing solution, from the set of potential routing solutions, 11based at least in part upon the respective quality scores, the selected routing solution indicating 12the set of routes and assigned vehicles.  
From the same or similar, Coughran teaches analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions (Col 20 lines 31-39 teach using objective functions to generate scores for the route using a predictive model for the route and the provided waypoints, which can be used in Col 20 lines 27-30 to rank the candidate routes using the route scoring model), 
the objective routing 7function including both of at least one customer convenience parameter and at least one operational 8efficiency parameter (Col 20 lines 31-39 teach using objective functions to generate scores for the route using a predictive model for the route and the provided waypoints, wherein Col 21 lines 15-18 teach the predictive model evaluates factors including predicted efficiency (i.e. operational efficiency parameter)); 
processing at least a subset of the potential routing solutions using an 9optimization process to improve at least a subset of the respective quality scores (Col 20 lines 28-38 teach generating a routing scoring model for use in scoring the candidate routes, wherein Col 20 lines 39-47 teach generating scores for the directions on which the routes are taken, and wherein Col 21 lines 8-24 teach using the predicted success measures including efficiency to generate a score for the route based on a prediction of the successful for the directions of the route); 
and 10determining a selected routing solution, from the set of potential routing solutions, 11based at least in part upon the respective quality scores, the selected routing solution indicating 12the set of routes and assigned vehicles (Col 21 lines 20-24 teach the scoring engine can rank all candidate routes in order to produce the best route).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laetz, Abari, and Kumar to incorporate Coughran to include analyzing the set of potential routing solutions using an objective function to 6generate respective quality scores for the potential routing solutions, the objective routing 7function including at least one customer convenience parameter and at least one operational 8efficiency parameter; processing at least a subset of the potential routing solutions using an 9optimization process to improve at least a subset of the respective quality scores; and 10determining a selected routing solution, from the set of potential routing solutions, 11based at least in part upon the respective quality scores, the selected routing solution indicating 12the set of routes and assigned vehicles. One would have been motivated to do so in order to aggregate the overall benefit of each historical trip in order to determine a predicted success of a route amongst a plurality of candidate routes (Coughran, Col 22, lines 9-24). By incorporating Coughran into Laetz, one would have been able to produce insights by forecasting on past critical data points, as well as real-time data to produce better routes and optimal times for making deliveries (Coughran, Col 40, lines 29-43). 
Although the combination of Laetz, Abari, Kumar and Coughran teaches using an objective function to determine a route score, the combination does not explicitly teach the objective routing 7function including at least one customer convenience parameter.
From the same or similar field of endeavor, Goldman teaches the objective routing 7function including at least one customer convenience parameter (paragraph [0061] teaches the vehicle computing system 100 (e.g. the motion planning system) can implement an optimization algorithm/model that considers vehicle action and other objective functions to determine optimized variables that make up motion plan, wherein paragraph [0095] teaches the vehicle computing system 100 can evaluate location and other information associated with candidate vehicle service assignments in order to ensure that the performance of the vehicle service would be efficient and convenient for the users associated with the vehicle service assignments; see also: [0021]). 
Therefore, the combination of teachings of the objective function of Coughran, as modified by the objective function including a customer convenience parameter of Goldman, teach all the limitations of the claim. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, Kumar, and Coughran to incorporate the teachings of Goldman to include the objective routing 7function including at least one customer convenience parameter. One would have been motivated to do so in order to identify a vehicle that is in the process of a first scheduled package delivery and can perform one or more additional rideshare services for a number of new passengers based on the number of available seats in the vehicle (Goldman, [0036]). By incorporating Goldman into the combination of Laetz and Coughran, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]).

Regarding claims 6 and 20, the combination of Laetz, Abari, Kumar, Coughran, and Goldman teach all the limitations of claims 4 and 19 above.
However, Laetz does not explicitly teach wherein the mixed cargo and passenger vehicle 2includes variable capacity convertible between passenger capacity and cargo capacity, and 3wherein the objective function generates the respective quality scores based at least in part on the 4variable capacity.  
From the same or similar field of endeavor, Goldman further teaches wherein the mixed cargo and passenger vehicle 2includes variable capacity convertible between passenger capacity and cargo capacity (paragraph [0088] teaches a passenger and an item can be on a vehicle seat, wherein the system can determine whether the vehicle is available or unavailable to perform additional rideshare services, for either items and/or users, based on the remaining vehicle capacity, as well as wherein paragraph [0073] teaches evaluating a request that requires a need for handicap access and a need for trunk space, and wherein paragraph [0086] teaches that the request is evaluated based on a number of seats and an amount of required cargo space), 
and 3wherein the objective function generates the respective quality scores based at least in part on the 4variable capacity (paragraphs [0061-0062] teach implementing an optimization algorithm that considers cost data associated with vehicle actions, as well as other objective functions in order to optimize variables that make up the motion plan, wherein paragraph [0107] teaches a compensation parameter, which is cost data, and a capacity required for a given rideshare service assignment, which is indicative of a number of seats that are required for the service).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, Kumar, Coughran, and Goldman to incorporate the further teachings of Goldman to include wherein the mixed cargo and passenger vehicle 2includes variable capacity convertible between passenger capacity and cargo capacity, and 3wherein the objective function generates the respective quality scores based at least in part on the 4variable capacity. One would have been motivated to do so in order to identify a vehicle that is in the process of a first scheduled package delivery and can perform one or more additional rideshare services for a number of new passengers based on the number of available seats in the vehicle (Goldman, [0036]). By incorporating Goldman into the combination of Laetz and Coughran, one would have been able to produce an improved/more efficient routes that address a plurality of service assignments by providing concurrent transportation services to multiple requests based on vehicle capacity (Goldman, [0021, 0031]).

Claim(s) 33 is rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Abari et al. (US 20190197798 A1) in view of Kumar et al. (US 20200182637 A1) and further in view of Gururajan et al. (US 20190188608 A1).

1Regarding claim 33, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 1 above.
	However, Laetz does not explicitly teach wherein selecting vehicles to service the routes is further based on one or more diversity criteria configured to prevent substantial duplicates between ride options based on optimization criteria or weightings.
	From the same or similar field of endeavor, Gururajan teaches wherein selecting vehicles to service the routes is further based on one or more diversity criteria configured to prevent substantial duplicates between ride options based on optimization criteria or weightings ([0004] teaches generating one or more retained trip booking options by removing at least one booking option, wherein the two booking options may be the same or similar within a time window for pickup, and wherein the set of retained booking trip options are displayed on an interface application of an electronic device configured to receive a selection, as well as in [0027] teaches generating one or more retained trip booking options by removing at least one trip booking option from the generated trip booking options based on the at least one trip booking option’s objective value and temporal proximity to at least one another trip booking option, wherein [0163-0164] teach optimization including the classification of one or more objective values having different weights associated for optimization, and wherein [0073] teaches providing a range of options for the user and attempting to reduce the number of booking trip options by removing temporally redundant times; see also: [0016-0017, 0165-0167, 0245, 0323]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, and Kumar to incorporate the teachings of Gururajan to include wherein selecting vehicles to service the routes is further based on one or more diversity criteria configured to prevent substantial duplicates between ride options based on optimization criteria or weightings. One would have been motivated to do so in order to improve the technical problem of having a constraint or limited size display by removing temporally redundant booking options for display to a user (Gururajan, [0073]). By incorporating the teachings of Gururajan, one would have been able to provide a flexible, dynamic system that works with multiple vehicles and passengers, thus having the desirable ability of providing numerous ride-shared trip options (Gururajan, [0003]).

Claim(s) 34 is are rejected under 35 U.S.C. 103 as being unpatentable over Laetz (US 20160209220 A1) in view of Abari et al. (US 20190197798 A1) in view of Kumar et al. (US 20200182637 A1) and further in view of Rakah et al. (US 20180211541 A1).

1Regarding claim 34, the combination of Laetz, Abari, and Kumar teach all the limitations of claim 1 above.
However, Laetz does not explicitly teach further comprising: automatically provisioning an autonomous vehicle to a perform continuous driving in a location based on the set of fake requests.
From the same or similar field of endeavor, Rakah teaches further comprising: automatically provisioning an autonomous vehicle to a perform continuous driving in a location based on the set of fake requests ([0335] teaches a holding zone for ridesharing vehicles to congregate to wait for predicted imminent demand to materialize, wherein a holding zone may include a continuous route for autonomous vehicles to follow while waiting for imminent demand to materialize, as well as in Fig. 16 and [0341] teach first and second general holding zones that enable prepositioning ridesharing vehicles based on imminent demand, and wherein [0333-0334] teach selecting a holding zone for prepositioning empty ridesharing vehicles; see also: [0336, 0348, 0394]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Laetz, Abari, and Kumar to incorporate the teachings of Rakah to include further comprising: automatically provisioning an autonomous vehicle to a perform continuous driving in a location based on the set of fake requests. One would have been motivated to do so in order to expedite satisfaction of the predicted imminent demand by prepositioning empty ridesharing vehicles, which leads to increased satisfaction of the users requesting rides when demand materializes (Rakah, [0333-0334]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Berdinis et al. (US 20180211218 A1) discloses comparing various route options against a variety of criteria in order to present the options on a user interface
Selvam et al. (US 20190011931 A1) discloses pre-positioning the autonomous vehicle before rush hour starts or over any suitable period of time
Sierra et al. (US 20190311629 A1) discloses producing a pickup GUI comprising various pickup options including luxury transportation or carpooling 
Kwatra et al. (US 20190171988 A1) discloses presenting all transportation service options to the user in a graphical user interface along with the ranked order of the transportation services based on user preferences, context of the user, ridesharing parameters, and a variety of other factors used for selecting the transportation service

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

 /BRIAN M EPSTEIN/ Supervisory Patent Examiner, Art Unit 3683